DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the Appeal Brief filed on February 20, 2018, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Bobby Ramdhanie/           Supervisory Patent Examiner, Art Unit 1779                                                                                                                                                                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments, see the Appeal Brief filed, filed May 16, 202 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Specifically, an Appeal Conference was held to discuss the Appeal Brief.  The conferees agreed that the arguments were persuasive, and the Examiner finds remarks persuasive such as those presented by Applicant on pages 13-14 of the Brief as indicated by the page numbers at the bottom of each page.  On pages 13-14, Applicant argues that previous secondary reference Basic, (US 2005/0183642), does not disclose claim feature D) from independent Claim 1, the “double-skinned enclosure with a hermetically-sealed void”.  Upon further review, the Examiner finds that it is not clear that the void disclosed in Basic is hermetically-sealed such that the working fluid remains within the void and does not interact with the domestic refuse.  Applicant also argues on pages 12-14 that Basic is directed to “incineration”, not “pyrolysis” as required in the preamble.  The Examiner notes that Basic does not disclose pyrolysis.  For at least these reasons, the Examiner has withdrawn the previous prior art rejection.
The Examiner attempted to contact Applicant to indicate allowable subject matter and put claims into condition for allowance on June 2, 2022, but was unable to reach Applicant at that time.  A second Non-Final Rejection has been sent out with minor claim issues to reflect the changes to be made to put claims into condition for allowance.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “308” in Figure 8 has been used to designate both “a feed of air” and “a valve” as indicated on page 10 of the instant Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
the reference number “308” is used for both “a feed of air” and “a valve” on page 11, lines 16 & 19.
the reference numbers “402” and “204” are used for the same feature “air supply” on page 11, lines 19-21.  In Figure 8, the reference number for “air supply” appears to be “402”, not “204”.
Appropriate correction is required.
Claim Objections
Claims 11-21 & 23-32 are objected to because of the following informalities:  these claims are withdrawn, and do not appear to be directed towards groups available for rejoinder.  The Examiner indicates that these claims should be cancelled to put the examined claims into condition for allowance as further explained in the “Indication of Allowable Subject Matter” section.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 33 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “domestic refuse” on line 3.  It is not clear if this “domestic refuse” is the same type of “domestic refuse” as in the earlier recitations of “domestic refuse” on lines 1 & 2 of the claim, or if this is a different type/limitation of “domestic refuse” altogether.  Examiner interprets it to be the same type of “domestic refuse” and suggests adding “said” or “the” to the limitation if so.
Claim 33 recites the limitation “domestic refuse” on line 2.  It is not clear if this “domestic refuse” is the same type of “domestic refuse” as in the earlier recitations of “domestic refuse” in Claim 1, or if this is a different type/limitation of “domestic refuse” altogether.  Examiner interprets it to be the same type of “domestic refuse” and suggests adding “said” or “the” to the limitation if so.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after reviewing the Appeal Brief submitted by Applicant in an Appeal Conference, the conferees found the remarks persuasive for the reasons explained in the Response to Arguments section above.  Thus, the Examiner withdrew the previous prior art rejection, and conducted further searching and consideration of the claimed invention in the relevant fields of endeavor.  After doing so, the Examiner determined that the claimed invention of independent Claim 1 is patentable over the closest prior art including previously cited prior art reference Clarke et al., (“Clarke”, US 2009/0071382), and newly found prior art reference Ogura, (US 2010/0092652), due to the claim limitations “a working fluid being disposed within the hermetically-sealed void between the exterior wall and the interior heat-conductive wall thereby to define a passive two-phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle” in combination with the field of “a pyrolysis chamber” and various other claim limitations which are not disclosed in either reference.  Thus, the Examiner indicates that Claims 1-10 & 33 would be allowable once the outstanding Specification, Drawings, claim objection, and 112(b) rejection issues above are addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779